REASONS FOR ALLOWANCE
1.      The following is an examiner’s statement of reasons for allowance: 
         Prior art of record fails to teach or reasonably suggest processing the temporal gradient layers of the reference video file based on the temporal depth layers to obtain weighted temporal gradient layers associated with the reference video file and processing the temporal gradient layers of the synthesized video file based on the temporal depth layers to obtain weighted temporal gradient layers associated with the synthesized video file when taking the claim as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










				Contact
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/

AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov